                                  Case 2:20-cv-01281-RFB-VCF Document 7 Filed 07/31/20 Page 1 of 2



                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Jonathan W. Carlson
                                Nevada Bar No. 10536
                              3   jonathan.carlson@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              4 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              5 Facsimile:    (702) 949-1101
                              6 Attorneys for GEICO INSURANCE AGENCY,
                                INC.,
                              7

                              8                           UNITED STATES DISTRICT COURT
                              9                                  DISTRICT OF NEVADA
                         10

                         11 JANICE L. VAZZANA,                                 Case No. 2:20-CV-01281-RFB-VCF
                         12                  Plaintiff,                        STIPULATION AND ORDER TO
                                                                               EXTEND TIME FOR RESPONSIVE
                         13            v.                                      PLEADING
                         14 GEICO INSURANCE AGENCY, INC.,

                         15                  Defendant.
                         16

                         17                                        (FIRST REQUEST)
                         18            Plaintiff, JANICE L. VAZZANA, by and through her counsel of record, the Krieger Law
                         19 Group, LLC, and GEICO INSURANCE AGENCY, INC., by and through its counsel of record, the

                         20 law firm of McCormick, Barstow, Sheppard, Wayte & Carruth LLP, hereby stipulate that the initial

                         21 responsive pleading to Plaintiff’s Complaint shall be extended, with the Court’s approval, from the

                         22 / / /

                         23 / / /

                         24 / / /

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                            Case No. 2:20-CV-01281-RFB-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                      STIPULATION AND ORDER TO EXTEND TIME FOR RESPONSIVE PLEADING
                                   Case 2:20-cv-01281-RFB-VCF Document 7 Filed 07/31/20 Page 2 of 2



                              1 current deadline of August 3, 2020 to September 2, 2020. This is the parties’ first stipulation to

                              2 extend time to file the responsive pleading to the Complaint.

                              3

                              4 Dated: July 31, 2020

                              5                                            KRIEGER LAW GROUP, LLC
                              6

                              7
                                                                           By            /s/ Shawn Miller
                              8                                                  David Krieger, Esq.
                                                                                 Nevada Bar No. 9086
                              9                                                  Shawn Miller, Esq.
                                                                                 Nevada Bar No. 7825
                         10
                                                                                 2850 West Horizon Ridge Parkway, Suite 200
                         11                                                      Henderson, Nevada 89052
                                                                                 Tel. (702) 848-3855
                         12
                                                                                 Attorneys for JANICE L. VAZZANA
                         13

                         14        Dated: July 31, 2020
                         15                                                 McCORMICK, BARSTOW, SHEPPARD,
                         16                                                 WAYTE & CARRUTH LLP

                         17

                         18                                                 By           /s/ Jonathan W. Carlson
                                                                                 Jonathan W Carlson, Esq.
                         19
                                                                                 Nevada Bar No. 10536
                         20                                                      8337 West Sunset Road, Suite 350
                                                                                 Las Vegas, Nevada 89113
                         21                                                      Tel. (702) 949-1100

                         22                                                      Attorneys for GEICO INSURANCE AGENCY,
                                                                                 INC.
                         23

                         24
                                              IT IS SO ORDERED.
                         25

                         26              7-31-2020
                                  Dated: ___________________                  ______________________________________
                         27                                                   United States Magistrate Judge

                         28
                                  6994774.1
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                 2                Case No. 2:20-CV-01281-RFB-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                            STIPULATION AND ORDER TO EXTEND TIME FOR RESPONSIVE PLEADING
